DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
   
Response to Arguments
Applicant’s arguments, see pg. 14-16, filed 06/07/2022, with respect to 35 U.S.C. §112(b) rejection of claims 29-37 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 29-37 has been withdrawn. 
Applicant’s arguments, see pg. 19-26, filed 06/07/2022, with respect to 35 U.S.C. §103 rejection of claims 14-38 have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 14-38 has been withdrawn.
Applicant's arguments, see pg. 16-19 filed 06/07/2022 with respect to the 35 U.S.C. §101 rejection of claims 14-38 have been fully considered but they are not persuasive.
Applicants contend that the claims are integrated into a practical application.  The Examiner does not agree because the claims do not recite what transit times in the map data is used for.  The claims recite collecting data to determine the transit times of maneuvers in each category and adding that information to a map, but does not say how these transit times are used.  The claims are not integrated into a practical application because the “transit times for maneuvers in each category” is added to a map but is not being used.  Adding information to a map and not using that information does not improve the functioning of a computer or other technology.  In other words using information to create a map is not enough to integrate the claims into a practical application.
With respect to claim 29-37: The claims appear to be collecting using collected data to fill in for information that could not be collected but the claims still do not address what the transit times are used for.
The claimed invention does not amount to significantly more than one of the judicial exceptions because the only elements that are not part of the mathematical formula are old and well known. Specifically a GPS, vehicle, and computer are all old and well known.
Overall the claims do not tie the determining of the transit times of intersections into a practical application because what/how the map data is used is not claimed (i.e. calculating a route and displaying the route to a user).  
Applicants arguments directed towards improving the functioning of a computer or other technology is not persuasive because that exception is directed towards altering the way a computer functions to increase the overall efficiency of a computer (i.e. changing the way a processor allocates resources).  Whereas the claimed invention is being performed on a computer and does not improve the functioning of a computer or other technology.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-38 rejected under 35 U.S.C. 101 because although the claims are directed to one of the four statutory categorize, the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a process and machine and therefore are directed to one of the four statutory categories. 
Step 2a:
Prong 1: The claims recite using equations to determine the transit times of vehicles at intersections specifically “defining, for each of the vehicle trips, an equation giving a predicted transit time for the vehicle trip the equation being a sum of transit times along each of the plurality of segments and transit times for each of the plurality of maneuvers, wherein the transit time for each of the plurality of segments is determined using the length of the segment and the average speed from the speed profile for a respective time period, and wherein the transit time for maneuvers in each category form unknown parameters in the equation” (similar language is in claims 19, 24, 29, 32, and 35), which qualifies as a judicial exception because it recites a mathematical equation.  Overall the claims are directed to a mathematical formula because the steps of the claims are reciting steps to perform the equations to calculate transit times.  Accordingly, the claim recites an abstract idea. 
Prong 2: This judicial exception is not integrated into a practical application because the claims are determining information (the transit times) but not using this information, and the generically recited computer elements (global positioning system, processing circuitry, and non-transitory computer readable storage medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In other words the collecting information about vehicle trips and processing that information could be done by a general purpose computer.  Additionally no special computer or other hardware is claimed or disclosed in the specification.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2b: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are looking at data (the vehicle trips), processing that data (using the transit times and equations to determine a transit time for a maneuver) and storing data (a map with a plurality of segments and intersections) which are well-understood, routine, conventional computer functions. Thus, these additional elements do not amount to significantly more than the above-identified judicial exception.  The claim is not patent eligible. 
Claims 18-23, 25-29, 30, 31, 33, 34, 36-38 further do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more and therefore are rejected for the same reason.

Conclusion
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661